Citation Nr: 0203214	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  01-00 134	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

(The issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C. § 1318 will be 
the subject of a separate decision to be issued at a later 
date)  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the appellant 
entitlement to service connection for the cause of the 
veteran's death and for entitlement to dependency and 
indemnity compensation (DIC) under the provisions of 
38 U.S.C. § 1318.  The same decision granted the appellant 
eligibility to Dependents' Education Assistance under 
38 U.S.C. § 3500; which consists of a full award of benefits 
on that issue.  See Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  

In March 2000, the appellant was notified that she had been 
considered for VA death pension; however, based on the 
financial information supplied by the appellant, she was 
denied such benefits because her income exceeded that allowed 
by law for a widow in her circumstances.  

In January 2002, the appellant, widow of the veteran, and 
their son testified at a personal hearing held at the RO in 
Pittsburgh, Pennsylvania, before the undersigned.  During 
that hearing, she clarified that she was pursuing her appeal 
as to her entitlement to service connection for the cause of 
the veteran's death and for DIC under the provisions of 
38 U.S.C. § 1318.  

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  Effective August 23, 2001, the 
Board has imposed a temporary stay on the adjudication of 
these claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, -7096, -
7098 (Fed. Cir. Aug.16, 2001).  In that decision, the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations 
(38 C.F.R. §§ 3.22 and 20.1106) are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C. § 1318 claims, including 
the claim in this case, will remain in effect pending the 
completion of the directed rulemaking.  

Inasmuch as the above-mentioned issue is not inextricably 
intertwined with the issue of the appellant's entitlement to 
service connection for the cause of the veteran's death, the 
Board in this decision will decide the latter issue.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's death certificate reports that he died in 
January 2000; the cause of death is listed as respiratory 
failure, myocardial infarction and coronary artery disease.  

3.  At the time of the veteran's death, he was service-
connected for retinitis pigmentosa, OU (both eyes), with no 
light perception OD (right eye) and minimal light perception 
OS (left eye), rated 100 percent disabling, effective from 
April 1998; and for malaria, rated noncompensably disabling, 
effective from January 1947; he was also entitled to special 
monthly compensation on account of need of regular aid and 
attendance by reason of blindness, to special home adaptation 
grant and to automobile and adaptive equipment; and, 
effective from December 1999, he was deemed incompetent for 
VA purposes .  

4.  No competent medical evidence has been presented that 
attributes a fatal disease process to military service, or to 
either of the veteran's previously service-connected 
disabilities.  

5.  No competent medical evidence has been presented to show 
that the veteran's service-connected disabilities, or 
treatment thereof, played any role in the veteran's death. 


CONCLUSION OF LAW

A service-connected disability did not cause, hasten or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§  3.309, 3.312 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In the appellant's case, the Board finds that the November 
2000 Statement of the Case, provided to both the appellant 
and her representative, specifically satisfy the requirement 
at § 5103 of the new statute in that it clearly notifies the 
appellant and her representative of the evidence necessary to 
substantiate her claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the appellant as plausibly relevant to 
her pending claim have been collected for review, and VA 
medical records were obtained and associated with the claims 
folder.  In addition, the appellant testified at a personal 
hearing held before the undersigned.  No further assistance 
is necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The veteran died in January 2000.  His death certificate 
reports that the cause of death was respiratory failure, 
myocardial infarction and coronary artery disease.  

The veteran's service medical records do not reflect any 
complaints or findings associated with a respiratory or heart 
condition.  X-rays consistently showed that his heart and 
lungs were normal.   

The report of the veteran's February 1946 VA examination 
shows that his respiratory system was normal, as was his 
cardiovascular system.  A blood pressure reading was recorded 
as 132/95.  X-rays taken of his chest revealed no evidence of 
heart or lung pathology.  

There are no records pertaining to the veteran's 
cardiovascular disability until the 1990's.  Medical 
statements, dated in August and November 1998, from, W. 
McVay, M.D., noted that the veteran's retinitis pigmentosa 
was shown during the veteran's active military service and 
that he had first seen the veteran in December 1960 for 
retinitis pigmentosa.  At that time, he had cataracts in both 
eyes.  Cataract extraction surgery was performed in 1962.  
Over the years, the veteran was seen on a regular basis and, 
by April 1998, he was considered legally blind.  An 
attachment to the August 1998 statement indicated that the 
veteran had cardiovascular problems in 1991.

In February 1999, the veteran underwent a series of VA 
examinations to ascertain the severity of his loss of sight 
and for aid and attendance by reason of blindness.  By 
history, the report notes that he had had three myocardial 
infarctions, one each in 1990, 1991 and 1992.  Angioplasty 
was not done, nor was coronary artery bypass graft performed, 
because of the severe damage and several blockages of the 
coronary arteries.  On examination, blood pressure readings 
were within normal limits and well controlled with his use of 
hypertensive medication.  Chest x-rays taken in February 1999 
revealed atherosclerotic changes of the thoracic aorta; 
diffuse increase in density within the right lower lung field 
with possible superimposed pneumonitis; and slight pleural 
thickening at the lateral margin of the right lung field.  

The medical statements from Dr. McVay, dated in January 2001, 
essentially reiterated his earlier statements pertaining to 
the veteran's history of treatment for his loss of vision and 
medical findings over the course of those years of treatment.  

During the appellant's January 2002 personal hearing, she and 
her son essentially testified that the stress of her 
husband's deteriorating sight, and eventual blindness, caused 
his hypertension and subsequent fatal heart condition.  

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see generally 38 
U.S.C.A. Chapter 11.  

In pertinent part, the death of a veteran is service 
connected if "the death resulted from a disability incurred 
or aggravated [ ] in the line of duty in the active military, 
naval, or air service."  See 38 U.S.C.A. § 101(16); 38 C.F.R. 
§ 3.1(k).  A service-connected disability may be either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  See 38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, or aided or lent assistance 
to producing death.  See 38 C.F.R. § 3.312(c).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  See Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  See 38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred during service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).  

There is no dispute that the veteran died of respiratory 
failure, myocardial infarction and coronary artery disease in 
January 2000.  Cardiovascular disease, including 
hypertension, is a presumptive disease warranting service 
connection for a heart condition is manifested to a 
compensable degree within one year following service in a 
period of war, or following peacetime service on or after 
January 2, 1947, even though the disease was not shown to be 
present during such active duty service.  See 
38 U.S.C.A.§ 1101; 38 C.F.R. §§ 3.307, 3.309.  In the 
veteran's case, the earliest medical evidence of any heart 
condition, including hypertension, was not manifested until 
the early 1990's, which is over forty years after his 
separation from active military service .  Likewise, there is 
no medical evidence of a respiratory condition until about a 
year before the veteran's death.  The record contains no 
medical evidence or medical opinion, based on review of the 
record, of a nexus between his much later diagnosed heart 
condition, including hypertension, or a respiratory 
condition, and his military service or a medical opinion of 
an etiological relationship between his later diagnosed heart 
condition, including hypertension, or a respiratory 
condition, and a disease or injury in service.  As such, 
service connection for either heart or respiratory condition 
on a direct basis is not warranted.  

It is the appellant's contention that the veteran's service-
connected blindness, diagnosed as retinitis pigmentosa, which 
was rated 100 percent disabling at the time of the veteran's 
death, was etiologically related to his death.  The appellant 
maintains that the stress her husband was under during the 
years he was gradually going blind because of his service-
connected retinitis pigmentosa caused his hypertension and 
eventual fatal heart and respiratory conditions.  Even 
assuming that the veteran's gradual blindness had contributed 
to an increase in his blood pressure, resulting in 
hypertension and heart condition, there is no competent 
medical evidence presented to show that there is a nexus 
between either of the veteran's service-connected 
disabilities, namely, retinitis pigmentosa and malaria, and 
the cause of his veteran's death due to respiratory failure, 
myocardial infarction and coronary artery disease.  Without 
such competent medical evidence of nexus, the claim for 
entitlement to service connection for the veteran's death on 
this theory must fail.  

While the appellant may well believe that the veteran's 
service connected retinitis pigmentosa, or malaria for that 
matter, either caused or hastened the veteran's death, the 
Board would like to emphasize that it is the province of 
trained health care professional to enter conclusions that 
require medical opinion, such as the etiology of the 
veteran's fatal heart condition, including hypertension, or a 
respiratory condition, and a nexus between those fatal 
conditions and service-connected retinitis pigmentosa or 
malaria.  In this case, the appellant's evidentiary 
assertions are found to be inherently incredible when viewed 
in the context of the total record.  While the appellant may 
be competent to offer evidence regarding her observations of 
her husband's coping with his gradual blindness, see Savage 
v. Gober, 10 Vet. App. 489 (1997), she is not competent to 
diagnose the relationship between his service-connected 
retinitis pigmentosa or malaria and either his fatal heart or 
respiratory condition; hence, her contentions in this regard 
have no probative value.  An appropriate medical expert must 
identify such a relationship, which involves a medical 
diagnosis (and nexus to service or to either of his service-
connected disabilities).  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App 609, 611 (1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for the cause of the 
veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

